DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9-11, 14, 21-23, 25-27, 29-31, 34 and 45 are pending.
Claims 4, 6, 8, 12-13, 15-20, 24, 28, 32-33, 35-44 and 46-48 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. ZA 2018/06789 filed on 12 October 2018.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12 August 2021 have been considered by the examiner.


Claim Objections
Claims 2-3, 5, 7, 9-11 and 14 are objected to because of the following informalities: “A method” in line 1 should read “The method”. Appropriate corrections are required.

Claims 22-23, 25-27, 29-31 and 34 are objected to because of the following informalities: “A system” in line 1 should read “The system”. Appropriate corrections are required.

Claim 11 is objected to because of the following informalities: “either claim 9 or claim 10” in line 1 should read “claim 9”. Appropriate corrections are required.

Claim 23 is objected to because of the following informalities: “either claim 21 or 22” in line 1 should read “claim 21”. Appropriate corrections are required.

Claim 31 is objected to because of the following informalities: “either claim 29 or claim 30” in line 1 should read “claim 29”. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-11, 21-23, 25-27 and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (US 2019/0209806 A1), hereinafter ‘Allen’.

Regarding claim 1, Allen teaches:
A method for controlling a sleep environment, wherein the method comprises: (Allen: Abstract “Environmental characteristics or scenes of habitable environments (e.g., hotel or motel rooms, spas, resorts, cruise boat cabins, offices, hospitals and/or homes, apartments or residences, or other spaces or sub-spaces) are controlled to facilitate certain activities of a user in 
monitoring one or more indoor environmental conditions within the sleep environment by way of one or more suitable sensors; and (Allen: [0021] “By one approach, an environment control system may include sensor(s) or other transducer devices configured to monitor environmental condition(s) of a space (or portion thereof), controllable device(s) configured to adjust the environmental condition(s) of the space, a scene database with a plurality of scenes therein, each of the scenes having environmental parameter settings associated therewith, the environmental parameter settings being adjusted via the one or more controllable devices, and a control circuit in communication with the one or more sensors, the one or more controllable devices, and the scene database.”; [0091], figure 2 “FIG. 2 shows an active portion of an environmental control system 200 for controlling environmental characteristics scenes in or of a habitable environment 100 (FIG. 1), according to one illustrated embodiment.”) [The sensors, such as occupant sensors 280, temperature sensors 281 and humidity sensors 282, as illustrated in figure 2, read on “one or more suitable sensors”.]
generating, by way of a suitable processor, one or more control signals to control one or more electrically actuatable devices to alter the monitored one or more indoor environmental conditions within the sleep environment such that a nadir or inflection point of the monitored one or more indoor environmental conditions occurs substantially at or around a particular inflection time. (Allen: [0094], figure 2 “The control subsystem 202 may include one or more processing units 220 (one illustrated), nontransitory system memories 22a-222b (collectively 222) and a system bus 224 that couples various system components including the system memory 222 to the processing unit(s) 220.”; [0096] “Program engines can be stored in the system memory 222b, such as an operating system 236, one or more application programs 238, other programs or engines and program data. Application programs 238 may include instructions that cause the processor(s) 220 to automatically generate signals to control various of the other subsystems to achieve various environmental characteristics or scenes in the habitable environment 100 (FIG. 1), for example based on one or more aspects, characteristics or attributes of an occupant thereof.”) [The processor 220 reads on “a suitable processor”, and generating signals to control various of the other subsystems reads on “generating … one or more control signals to control one or more electrically actuatable devices”.]   
(Allen: [0264] “By one approach, a scene may include programmed environment parameter settings governing a space or sub-space in a structure that may be used at particular times of day or for particular activities. Illustrative examples of scenes are described in greater detail below.”; [0336] “Waking up with gradually increasing light—dawn simulation—can help to create a more pleasant waking up experience, including greater alertness, better mood, lower sleep inertia, and over time lead to improved circadian entrainment.”; [0337] “The dawn simulation scene can be activated via the smart phone app; the activation time needs to be set in the evening, prior to going to bed or can be synchronized with the alarm clock setting. Once activated, the fully color-tunable LED downlights are programmed to provide a gradual [The set wake up time reads on “a particular inflection time”, and the period when the dawn scene is prepared for the wake up reads on “a nadir or inflection point … occurs substantially at or around a particular inflection time”.]

Regarding claim 2, Allen teaches all the features of claim 1.
Allen further teaches:
wherein the nadir or inflection point is one or more lowest values of the monitored one or more indoor environmental conditions prior to increase thereof by way of the one or more electrically actuatable devices. (Allen: [0337] “The dawn simulation scene can be activated via the smart phone app; the activation time needs to be set in the evening, prior to [No light, low temperature, and fully closed blinds until the start of the dawn simulation scene being slowly increased and/or opened read on “one or more lowest values … prior to increase …”.]

Regarding claim 3, Allen teaches all the features of claim 1.
Allen further teaches:
wherein the one or more indoor environmental conditions is one or a combination of at least temperature, humidity, and wet-bulb globe temperature (WBGT). (Allen: [0338] “In addition, after the dawn scene is activated, the thermostat is programmed to gradually increase the temperature by 2 degrees Celsius over the course of 30 minutes, then increase by another 1 degrees Celsius over the course of 20 minutes.”)

Regarding claim 5, Allen teaches all the features of claim 1.
Allen further teaches:
wherein the one or more actuatable devices is selected from a group comprising an air-conditioning unit, a humidifier, and a combination of an air-conditioning unit and a humidifier configured to control or alter the wet-bulb globe temperature of the sleep environment, wherein the method comprises transmitting the one or more control signals generated to the one or more electrically actuatable devices directly or indirectly via a suitable device controller communicatively coupled to the one or more electrically actuatable devices. (Allen: figures 2; [0097] “The system memory 220 may also include communications programs 240, for example, a server for permitting the control subsystem 202 to provide services and exchange data with other subsystems or computer systems or devices via the Internet, corporate intranets, extranets, or other networks (e.g., LANs, WANs), as well as other server applications on server computing systems such as those discussed further herein.”) [See the air subsystem 208 with heater 269s, compressors 270, humidifier/dehumidifier 271 and fans/blowers 272, etc., as illustrated in figure 2.] (Allen: figures 2 and 7; [0060] “HVAC is another aspect by which the desired environmental characteristics or scenes of the habitable environment 100 may be achieved. Thus, the habitable environment 100 may include a number a-158b (only three shown, collectively 158) that provide air to the habitable environment 100 or portions thereof having desired air temperature, humidity, and/or air quality. At least one of the vents 158 may selectively supply scent(s) to the habitable environment 100 or portion thereof. Various air treatments and components for treating air are discussed below, with reference to FIGS. 2 and 7. In some embodiments the HVAC system includes regional controls such that the air temperature, humidity, and/or air quality may vary in different rooms or regions of the house. In this embodiment, each user in the home inputs their preferences generally and for their specific bedrooms. Based on the individual preferences, their bedroom 24-hour schedule is set and an average calculation is completed to determine how temperature should change”; [0227] “The low level method 700 starts at 702. The method 700 may, for example run continuously, or may start on a periodic basis, for instance every few minutes, hourly, or daily. Alternatively, or additionally, the method 700 may start on demand, for instance in response to an adjustment of a thermostat, entry into a user input device, or sensed or detected presence of an occupant in the habitable environment 100 or portion thereof.”; [0228] At 704, the control subsystem receives signals from at least one of a temperature or humidity sensor or detector which signals are indicative of a sensed or detected temperature and/or humidity in habitable environment 100 or portion thereof. The signals may be used in order to adjust at least one or a temperature and/or humidity of the air in the habitable environment 100, for example based at least in part on a circadian pattern over a period of time.”) [The adjustment of the temperature and humidity reads on “to control or alter the wet-bulb globe temperature …”.] (Allen: [0096] “Program engines can be stored in the system memory 222b, such as an operating system 236, one or more application programs 238, other programs or engines and program data. Application programs 238 may include instructions that cause the processor(s) 220 to automatically generate 

Regarding claim 7, Allen teaches all the features of claim 1.
Allen further teaches:
wherein monitoring the one or more indoor environmental conditions within the sleep environment comprises receiving indoor environmental data from the one or more sensors, wherein the indoor environmental condition data is indicative of one or more environmental conditions within the sleep environment. (Allen: [0021] “By one approach, an environment control system may include sensor(s) or other transducer devices configured to monitor environmental condition(s) of a space (or portion thereof)”) [The sensors, such as occupant sensors 280, temperature sensors 281 and humidity sensors 282, as illustrated in figure 2, read on “one or more suitable sensors”.]

Regarding claim 9, Allen teaches all the features of claim 1.
Allen further teaches:
wherein the particular inflection time is a time substantially at or around a time which one or more monitored outdoor environmental conditions at an outdoor location reaches a nadir or inflection point. (Allen: [0284] “Based on information received from or [The sunrise/sunset reads on “an outdoor location reaches a nadir or inflection point”, and the time information regarding sunrise/sunset reads on “a time which one or more monitored outdoor environmental conditions …”.]

Regarding claim 10, Allen teaches all the features of claims 1 and 9.
Allen further teaches:
wherein the method comprises monitoring one or more outdoor environmental conditions at the outdoor location by way of one or more suitable sensors; and (Allen: [0271] “In some embodiments a system, controlling device, space or sub-space may include or have access to one or more internal or external transducer devices to determine the conditions or features within the space or sub-space, the availability, operating state and functionality of any controllable device or controlling device, the current state of multiple spaces or sub-spaces, the current scene operating within a space or sub-space, the number of users in a space or sub-space, the current state or desire of a user, the location of a user, etc. In some embodiments, transducer devices may include one or more sensors for measuring light intensity, light color temperature, light distribution, light source location or direction, illuminance, air temperature, air temperature distribution, air pressure, air quality, air movement, air flow source location or direction, air purity, water quality, humidity, sound level, sound distribution, sound source, sound quality, smell or aroma, aroma distribution, occupant number, occupant presence, occupant movement, occupant physical state, occupant clothing color, occupant position within space or sub-space, occupant attribute, orientation, design, shape, presence, color or position of furniture, decorations, ceilings, walls, floors and other features, equipment or materials in a space or sub-space, one or more specific environmental conditions or attributes, amount, presence or absence of one or more chemicals, gases (e.g., carbon monoxide, carbon dioxide), pollutants, pathogens, smoke, micro-organisms, volatile organic compounds (VOCs) or other specific or non-expected materials, operation and location of one or more controllable devices, power use of one or more controllable devices, current scene operating or established in space or sub-space, transition progress from one scene to another scene in a space or sub-space, variation from an scene operating in a space or sub-space, etc. In some embodiments, transducer devices may be or [The external transducer devices or sensors read on “one or more outdoor environmental conditions … by way of one or more suitable sensors”.]
selecting the particular inflection time as the time substantially at or around which one or more monitored outdoor environmental conditions reaches a nadir or inflection point.
(Allen: [0286], Table 2 “The blinds preferably do not go up earlier than at the end of the 30- minute dawn simulation period because if the light levels outside are greater than those provided by the dawn simulator at that time, then the lighting schedule would get thrown off track. In some embodiments there may be two or more layers of shades so that when a blackout shade rises, there is still a shade in front of the window that lets some light in but provides privacy for the user or in the space or sub-space. Electrochromatic glass also may be used to provide the benefits or impacts of shades or blinds and visible light transmittance (VLT) value may of such glass may increase over time during dawn simulation scene. Temperature The specific temperature values, or the starting value selected in the evening from which the temperature will start to drop until sunrise and then increase after sunrise may be chosen by the resident.”; [0290] “The energizing scene is the first and default control scene in the bedroom that can be activated by both the keypad and the smart phone app. After the scene is activated, the fully color-tunable LED downlights are programmed to provide certain intensity and correlated color temperature (CCT) based on local sunrise and sunset times, which vary based on longitude and latitude as well as time of the year. The blackout shades automatically close 1.5 hours after sunset time and open 1.5 hour after sunrise. They can also be automatically opened using the dawn simulation scene or manually by the residents. Sigmoid functions are implemented in the [The sunrise/sunset reads on “reaches a nadir or inflection point”, and controlling the intensity using blackout shades at designated times based on the sunrise/sunset times read on “selecting the particular inflection time as the time substantially at or around … a nadir or inflection point”.]

Regarding claim 11, Allen teaches all the features of claims 1 and 9.
Allen further teaches:
wherein the method comprises: retrieving outdoor environmental condition data from an outdoor environmental condition data source, (Allen: [0276] “In some embodiments, a system also may include or have access to one or more private network based, public network based, cloud based, local area network based, World Wide Web-based, Internet-based or other data/information storage or information source devices for storing, collecting, providing and/or analyzing: … (5) information related to conditions or environmental parameters (e.g., temperature, air pressure, humidity, lighting, sunshine, radiation levels, oxygen, wind, altitude, location, air quality, radon exposure or levels, pollen count, smell, smell distribution, noise level, source, distribution or content, presence of pollutants or pollution level, crowd density, traffic density, arsenic levels, ozone level, presence of volatile organic compounds (VOCs), presence of other gases, particulates or materials) external to the space or sub-space, …”) [The information source that provides environmental parameters external to the space reads on “an outdoor environmental condition data source”.]
wherein the outdoor environmental condition data is indicative of the monitored one or more environmental conditions at the outdoor location; and (Allen: [0284] “Based on information received from or about a user or other information regarding the current [The information regarding the current environmental conditions external to the space reads on “the outdoor environmental condition data is indicative of …”.]
determining a variance value in the retrieved outdoor environmental condition data indicative of a variation of the one or more outdoor environmental conditions, and (Allen: [0390] “For example, if the air temperature outside a space or sub-space is unusually high or depending on the date or season, the system may change the default setting for a scene temporarily or permanently to facilitate creation of or shorten transition to [Assessing if the air temperature outside a space or sub-space is unusually high reads on “determining a variance value … indicative of a variation”.]
wherein the one or more control signals generated controls the one or more electrically actuatable devices to alter one or more indoor environmental conditions within the sleep environment by the determined variance value so as to mimic the variation of the one or more monitored outdoor environmental condition within the sleep environment. (Allen: [0113] “The artificial illumination subsystem 204a includes a plurality of illumination sources 252, and optionally one or more power supplies 254. As previously noted, the illumination sources 252 may take a wide variety of forms, for instance incandescent, florescent, compact florescent, or LED lights. LED lighting may be preferable since such is extremely energy efficient and may have a long operating life. The illumination sources 252, either alone or in combination, should be capable of selectively providing a broad range of intensities and a broad range of wavelengths. Such allows the illumination sources 252 to be selectively controlled to produce a wide variety of artificial illumination conditions, for instance conditions or scenes that mimic natural light, diurnal light patterns, circadian light patterns, light therapy patterns, and/or light patterns to accommodate for changes in location (e.g., latitude and/or longitude) or changes in season (e.g., spring, summer, autumn, winter). A circadian light pattern may be a pattern of light during a defined period of time (e.g., solar day, approximately 24 hours) which mimics the intensity and/or color of naturally occurring light (e.g., sunlight and darkness) for a given location (e.g., latitude and/or longitude) and/or at a given time of year (e.g., season, month).”; [0209] At 408, the control subsystem determines whether the received input is indicative of a selection of a first setting. The first setting may, for example, be a circadian 

Regarding claim 21, Allen teaches:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 

Regarding claim 22, Allen teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale. 

Regarding claim 23, Allen teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale. 

Regarding claim 25, Allen teaches all the features of claim 21.
Allen further teaches:
wherein the one or more actuatable devices is selected from a group comprising an air- conditioning unit, a humidifier, and a combination of an air-conditioning unit and a humidifier configured to control or alter the wet-bulb globe temperature of the sleep environment. (Allen: figures 2; [0097] “The system memory 220 may also include communications programs 240, for example, a server for permitting the control subsystem 202 to [See the air subsystem 208 with heater 269s, compressors 270, humidifier/dehumidifier 271 and fans/blowers 272, etc., as illustrated in figure 2.] (Allen: figures 2 and 7; [0060] “HVAC is another aspect by which the desired environmental characteristics or scenes of the habitable environment 100 may be achieved. Thus, the habitable environment 100 may include a number of vents 158a-158b (only three shown, collectively 158) that provide air to the habitable environment 100 or portions thereof having desired air temperature, humidity, and/or air quality. At least one of the vents 158 may selectively supply scent(s) to the habitable environment 100 or portion thereof. Various air treatments and components for treating air are discussed below, with reference to FIGS. 2 and 7. In some embodiments the HVAC system includes regional controls such that the air temperature, humidity, and/or air quality may vary in different rooms or regions of the house. In this embodiment, each user in the home inputs their preferences generally and for their specific bedrooms. Based on the individual preferences, their bedroom 24-hour schedule is set and an average calculation is completed to determine how temperature should change”; [0227] “The low level method 700 starts at 702. The method 700 may, for example run continuously, or may start on a periodic basis, for instance every few minutes, hourly, or daily. Alternatively, or additionally, the method 700 may start on demand, for instance in response to an adjustment of a thermostat, entry into a user input device, or sensed or detected presence of an occupant in the habitable environment 100 or portion thereof.”; [0228] At 704, the control subsystem receives signals from at least one of a temperature or humidity sensor or detector which signals are indicative of a sensed or detected temperature and/or humidity in habitable [The adjustment of the temperature and humidity reads on “to control or alter the wet-bulb globe temperature …”.]

Regarding claim 26, Allen teaches all the features of claim 21.
Allen further teaches:
wherein the system comprises a transmitter module communicatively coupled to the processor, wherein the transmitter module is configured to transmit the one or more generated control signals to the one or more electrically actuatable devices directly or indirectly via a suitable device controller communicatively coupled to the one or more electrically actuatable devices, (Allen: [0096] “Program engines can be stored in the system memory 222b, such as an operating system 236, one or more application programs 238, other programs or engines and program data. Application programs 238 may include instructions that cause the processor(s) 220 to automatically generate signals to control various of the other subsystems to achieve various environmental characteristics or scenes in the habitable environment 100 (FIG. 1), for example based on one or more aspects, characteristics or attributes of an occupant thereof.”; [0100] “Thus, the control subsystem 202 may include wireless communications components, for example one or more transceivers or radios 248 and associated antenna(s) 250 for wireless (e.g., radio or microwave frequency communications, collected referred to herein as RF communications).”)
wherein the system comprises one or more suitable device controllers. (Allen: figures 2; [0097] “The system memory 220 may also include communications programs 240, for [See the air subsystem 208 with heater 269s, compressors 270, humidifier/dehumidifier 271 and fans/blowers 272, etc., as illustrated in figure 2.] (Allen: figures 2 and 7; [0060] “HVAC is another aspect by which the desired environmental characteristics or scenes of the habitable environment 100 may be achieved. Thus, the habitable environment 100 may include a number of vents 158a-158b (only three shown, collectively 158) that provide air to the habitable environment 100 or portions thereof having desired air temperature, humidity, and/or air quality. At least one of the vents 158 may selectively supply scent(s) to the habitable environment 100 or portion thereof. Various air treatments and components for treating air are discussed below, with reference to FIGS. 2 and 7. In some embodiments the HVAC system includes regional controls such that the air temperature, humidity, and/or air quality may vary in different rooms or regions of the house. In this embodiment, each user in the home inputs their preferences generally and for their specific bedrooms. Based on the individual preferences, their bedroom 24-hour schedule is set and an average calculation is completed to determine how temperature should change”; [0227] “The low level method 700 starts at 702. The method 700 may, for example run continuously, or may start on a periodic basis, for instance every few minutes, hourly, or daily. Alternatively, or additionally, the method 700 may start on demand, for instance in response to an adjustment of a thermostat, entry into a user input device, or sensed or detected presence of an occupant in the habitable environment 100 or portion thereof.”; [0228] At 704, the control subsystem receives signals from at least one of a temperature or humidity sensor or detector which signals are 

Regarding claim 27, Allen teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale. 

Regarding claim 29, Allen teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale. 

Regarding claim 30, Allen teaches all the features of claims 21 and 29.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale. 

Regarding claim 31, Allen teaches all the features of claims 21 and 29.
The claim recites similar limitations as corresponding claim 11 and is rejected using the same teachings and rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Berman et al. (US 2019/0179275 A1), hereinafter ‘Berman’.

Regarding claim 14, Allen teaches all the features of claims 1, 9 and 11.
Allen does not explicitly teach: wherein the variance value is calculated as a percentage increase or decrease of the one or more outdoor environmental conditions monitored, wherein the method comprises generating one or more control signals to control the actuatable devices to increase or decrease the one or more indoor environmental conditions in the sleep environment by the percentage increase or decrease calculated in respect of the one or more outdoor environmental conditions monitored.
Berman teaches:
wherein the variance value is calculated as a percentage increase or decrease of the one or more outdoor environmental conditions monitored, wherein the method comprises generating one or more control signals to control the actuatable devices to increase or decrease the one or more indoor environmental conditions in the sleep environment by the percentage increase or decrease calculated in respect of the one or more outdoor environmental conditions monitored. (Berman: [0100] “ASC 100 may be configured to operate [The measured solar radiation value reads on “the one or more outdoor environmental conditions monitored”. The deviation used to determine the sky modes reads on “the variance value”, and the deviation in percentage from the ASHRAE value reads on “a percentage increase or decrease of …”, and accordingly sending commands to motors and/or window openings read on “generating one or more control signals to control the actuatable devices to …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Allen and Berman before them, to modify the considered environmental parameters in providing most comfortable 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve facilitating optimum/comfortable interior lighting and climate control for the habitable environment from the effects of the outdoor condition, such as the solar load on the structure of the habitable environment (Berman: [0159] “As mentioned herein, ASC 100 may be configured to communicate with a Building Management System (BMS), a lighting system and/or a HVAC system to facilitate optimum interior lighting and climate control for an area of interest. Moreover, ASC 100 may communicate with a BMS for any suitable reason, for example, responsive to overheating of a zone, responsive to safety considerations, responsive to instructions from a system operator, and/or the like. For example, ASC 100 may be used to determine the solar load on a structure and communicate this information to the BMS. The BMS, in turn, may use this information to proactively and/or reactively set the interior temperatures and/or light levels throughout the structure to avoid having to expend excessive energy required to mitigate already uncomfortable levels, and to avoid a lag time in response to temperature changes on an area of interest. For example, in typical systems, a BMS responds to the heat load on an area of interest once that heat load has been registered. Because changing interior environment of an area of interest takes significant energy, time and resources, there is a substantial lag in response time by a BMS to that heat load gain. In contrast, the proactive and reactive algorithms and systems of ASC 100 are configured to actively communicate to BMS regarding changes in brightness, solar angle, heat, and the like, such that BMS can proactively 

Regarding claim 34, Allen teaches all the features of claims 21 and 29.
Allen does not explicitly teach: wherein the processor is configured to calculate the variance value as a percentage increase or decrease of the one or more outdoor environmental conditions monitored, and wherein the processor is configured to generate one or more control signals to control the actuatable devices to increase or decrease the one or more indoor environmental conditions in the sleep environment by the percentage increase or decrease calculated in respect of the one or more outdoor environmental conditions monitored.
Berman teaches:
wherein the processor is configured to calculate the variance value as a percentage increase or decrease of the one or more outdoor environmental conditions monitored, and wherein the processor is configured to generate one or more control signals to control the actuatable devices to increase or decrease the one or more indoor environmental conditions in the sleep environment by the percentage increase or decrease calculated in respect of the one or more outdoor environmental conditions monitored. (Berman: [0100] “ASC 100 may be configured to operate in a variety of sky modes to facilitate movement of window coverings 255 for optimum interior lighting. The sky modes include, for example, overcast mode, night mode, clear sky mode, partly cloudy mode, sunrise mode, sunset mode and/or any other user configured operating mode. ASC 100 may be configured to use clear sky solar algorithms, for example algorithms developed by the American Society of Heating, Refrigerating and Air-Conditioning Engineers (ASHRAE) and/or any other clear sky solar algorithms known [The measured solar radiation value reads on “the one or more outdoor environmental conditions monitored”. The deviation used to determine the sky modes reads on “the variance value”, and the deviation in percentage from the ASHRAE value reads on “a percentage increase or decrease of …”, and accordingly sending commands to motors and/or window openings read on “generating one or more control signals to control the actuatable devices to …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Allen and Berman before them, to modify the considered environmental parameters in providing most comfortable conditions for a habitable environment to incorporate determining a sky mode based on solar radiation deviation percentage from ASHRAE.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve facilitating optimum/comfortable interior lighting and climate control for the habitable environment from the effects of the outdoor condition, such as the solar load on the structure of the habitable environment (Berman: [0159] “As mentioned herein, ASC 100 may be configured to .


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Mise et al. (US 2012/0298348 A1), hereinafter ‘Mise’.
Regarding claim 14, Allen teaches:
An apparatus comprising: (Allen: [0092], figure 2 “The active portion of an environmental control system 200 includes a number of subsystems.”) [The combination of all devices of the environmental control system 200 reads on “An apparatus”.]
at least one heat exchanger; (Allen: [0154], figure 2 “The air treatment subsystem 208 may include one or more compressors 270 which may form part of an air conditioner cooling unit. The compressors 270 may be fluidly coupled to control pressure of a fluid, coupled with one or more coils or other heat exchangers, and may operate in a similar fashion to standard air conditioner units to remove heat from the air.”)
at least one humidifier; (Allen: [0157], figure 2 “Thus, the air treatment subsystem 208 may include a humidifier and/or dehumidifier 271 which controls humidity throughout the enclosed habitable environment 100 (FIG. 1).”)
60591-00146memory storage device; and a processor communicatively coupled to the at least one heat exchanger, at least one humidifier and memory storage device configured to: (Allen: figure 2; [0010] “In one illustrative approach, a system to control environmental characteristics in an enclosed space may be summarized as including a control subsystem that includes at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data”) [See the communicative couplings as illustrated in figure 2.]
receive outdoor environmental condition data from an outdoor environmental condition data source, wherein the outdoor environmental condition data is indicative of … temperature … at an outdoor location;  (Allen: [0276] “In some embodiments, a system also may include or have access to one or more private network based, public network based, cloud based, local area network based, World Wide Web-based, Internet-based or other [The information source that provides environmental parameters external to the space reads on “an outdoor environmental condition data source”.]
monitor the received outdoor environmental condition data to determine a variance value in the received environmental condition data indicative of a variation of the … temperature … at the outdoor location; and (Allen: [0390] “For example, if the air temperature outside a space or sub-space is unusually high or depending on the date or season, the system may change the default setting for a scene temporarily or permanently to facilitate creation of or shorten transition to the scene within the space or sub-space or to increase likelihood of the scene being maintained with the space or sub-space.”) [Assessing if the air temperature outside a space or sub-space is unusually high reads on “determine a variance value … indicative of a variation of the … temperature … at the outdoor location”.]
generate one or more control signals to control the heat exchanger and the humidifier to alter an indoor … temperature … within the sleep environment by the determined variance value so as to mimic the variation in the outdoor … temperature … within the sleep environment. (Allen: [0154], figure 2 “The air treatment subsystem 208 may include one or more compressors 270 which may form part of an air conditioner cooling unit. [Simulating the dawn temperature by controlling the air treatment subsystem 208 reads on “generate one or more control signals to control … to alter an indoor … temperature … to mimic the variation in the outdoor … temperature …”. ]

Allen does not explicitly teach: a … temperature … at an outdoor location is a wet-bulb globe temperature (WBGT) at an outdoor location; and an indoor … temperature is an indoor wet-bulb globe temperature (WBGT).
Mise teaches:
a … temperature … at an outdoor location is a wet-bulb globe temperature (WBGT) at an outdoor location; and an indoor … temperature is an indoor wet-bulb globe temperature (WBGT). (Mise: [0096] “The adequate temperature setting unit 332 of the present embodiment 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Allen and Mise before them, to modify the consideration of temperatures in providing most comfortable conditions for a habitable environment to incorporate using wet bulb globe temperatures as the measurement of comfort.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve facilitating comfortable climate control for the habitable environment by providing the adequate temperature based on the comfort evaluation using wet bulb globe temperatures (Mise: [0098] “As mentioned in the above, also in the present embodiment, the control unit 334 of the air-conditioning control device 3 temporarily controls the air conditioner 2 to adjust the room temperature to the required temperature, and thereafter controls the air conditioner 2 to keep the room temperature at the adequate temperature. Thus, it is possible to rapidly relieve the initial uncomfortable situation with reflecting the user's requirement (required temperature), and finally keep the air temperature to the adequate temperature based on the comfort evaluation.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MICHAEL W CHOI/Examiner, Art Unit 2116